—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed September 10, 1992, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed, and (2) from a decision of said Board, filed October 31, 1994, which, upon reconsideration, adhered to its prior decision.
As the result of claimant’s involvement in a lawn mowing and power washing business, the Board found that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed and charged him with a recoverable overpayment of $3,640. Claimant argues that the Board’s decision is not supported by substantial evidence. We disagree. Evidence was presented at the hearing that claimant *867was named as secretary of the corporation, that he invested $24,000 in the business and that he received $2,500 in income from the business. Although claimant stated that he was unaware that he was named secretary, that the $24,000 was merely a loan and that he did not receive any financial benefit because the business was dissolved shortly after it was started, the Board could properly discount this testimony given claimant’s inconsistent representations to the local unemployment insurance office and his failure to produce compelling proof of dissolution. Consequently, we find that the Board’s decision is supported by substantial evidence.
Cardona, P. J., Mikoll, Mercure, Crew III and White, JJ., concur. Ordered that the decisions are affirmed, without costs.